Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian L. McGinn on February 14, 2022.
The application has been amended as follows: 
1. (Currently Amended) An adhering substance removing device configured to remove an adhering substance substances on an exterior member of a vehicle body, ,wherein the vibration generator comprises a piezoelectric element, and the vibration transmitting member is formed of a resin material.
2. (Original) The adhering substance removing device according to claim 1, further comprising:
a liquid retaining member that is in contact with or in adjacent to the vibration transmitting member, the liquid retaining member being configured to retain liquid in contact with a surface of the exterior member.
3. (Currently Amended) The adhering substance removing device according to claim 1, wherein a part of [[the]] a liquid is retained between the vibration transmitting member and the exterior member.
4, (Original) The adhering substance removing device according to claim 2, wherein 
5. (Currently Amended) The adhering substance removing device according to claim 3, wherein 
6. (Currently Amended) The adhering substance removing device according to claim 2, 
7. (Currently Amended) The adhering substance removing device according to claim 3, 
a liquid retaining member is provided on a door outer molding provided on an upper end portion of the door.
8. (Original) The adhering substance removing device according to claim 4, wherein 
the liquid retaining member is provided on a door outer molding provided on an upper end portion of the door.
9. (Currently Amended) The adhering substance removing device according to claim 2, 
the liquid retaining member is provided inside a sash configured to hold an edge of the door window when the door window is completely closed.
10. (Currently Amended) The adhering substance removing device according to claim 3, 
a liquid retaining member is provided inside a sash configured to hold an edge of the door window when the door window is completely closed.

12. (Original) The adhering substance removing device according to claim 9, further comprising: a passage configured to guide the liquid from a region separated from the liquid retaining member in the sash to the liquid retaining member.
13. (Original) The adhering substance removing device according to claim 10, farther comprising: a passage configured to guide the liquid from a region separated from the liquid retaining member in the sash to the liquid retaining member. 
14. (Original) The adhering substance removing device according to claim 11, further comprising:
a passage configured to guide the liquid from a region separated from the liquid retaining member in the sash to the liquid retaining member. 
15. (Original) The adhering substance removing device according to claim 1, wherein the vibration transmitting member is disposed such that the direction of the generated surface waves coincides with or is approximately parallel to a direction of travel wind that flows around the vehicle body during traveling.
16. (Original) The adhering substance removing device according to claim 2, wherein the vibration transmitting member is disposed such that the direction of the generated surface waves coincides with or is approximately parallel to a direction of travel wind that flows around the vehicle body during traveling. 

18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
Allowed Claims
2.	Claims 1-17 are allowed. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723